Citation Nr: 0624336	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a back and neck 
condition.  

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a stomach condition.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
October 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  In a 
July 2002 administrative decision, the RO denied service 
connection for a stomach condition and a neck and back 
condition, finding that the veteran had not submitted new and 
material evidence to reopen the claim.  Irrespective of the 
RO's action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claims of 
entitlement to service connection for stomach, neck, and back 
conditions.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In January 2005, the RO granted service connection for left 
ear hearing loss, assigning a noncompensable rating effective 
September 1, 2004; denied service connection for right ear 
hearing loss; and denied service connection for tinnitus.  
The veteran filed a notice of disagreement with the January 
2005 decision and was issued a Statement of the Case in 
August 2005.  He did not file a VA-Form 9 substantive appeal; 
however, his representative submitted a September 2005 VA-
Form 646, addressing the hearing loss and tinnitus claims, 
which the Board accepts in lieu of a VA-Form 9.

In December 2005, the RO granted service connection for 
bilateral hearing loss, assigning a 10 percent rating 
effective September 1, 2004.  The RO noted that this was a 
full grant of benefits for right ear hearing loss, but a 
partial grant of benefits for bilateral hearing loss, as the 
veteran had appealed the left ear hearing loss rating and 
could not be evaluated without calculations for each ear.  
The veteran continued to disagree with the rating for his 
bilateral hearing loss in January 2006.  Therefore the claim 
is properly before the Board and now is represented as an 
initial rating in excess of 10 percent for bilateral hearing 
loss.  See AB v. Brown, 6 Vet. App. 35 (1993).  In November 
2005, the veteran testified at an RO hearing; and in May 
2006, he testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.

The issue of entitlement to service connection for a stomach 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by no greater than 
Level XI hearing loss in the right ear and Level II hearing 
loss in the left ear.

2.  In November 1988, the RO denied entitlement to service 
connection for a back and neck condition on the basis that no 
new evidence had been submitted to reopen the claim.  The 
veteran was notified of this decision and his procedural 
rights, but did not file an appeal.

3.  Evidence received since the November 1988 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back and neck condition.

4.  In November 1988, the RO denied entitlement to service 
connection for a stomach condition on the basis that no new 
evidence had been submitted to reopen the claim.  The veteran 
was notified of this decision and his procedural rights, but 
did not file an appeal.

5.  Evidence received since the November 1988 RO decision is 
not cumulative and redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a stomach condition.

6.  The probative competent medical evidence does not show 
that the veteran's current tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.7, 4.85, 4.86 (2005).

2.  The November 1988 RO decision denying the claim of 
entitlement to service connection for a back and neck 
condition is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

3.  The evidence received subsequent to the November 1988 RO 
decision is not new or material, and the claim of entitlement 
to service connection for a back and neck condition remains 
denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

4.  The November 1988 RO decision denying the claim of 
entitlement to service connection for a stomach condition is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

5.  The evidence received subsequent to the November 1988 RO 
decision is new and material, and the claim of entitlement to 
service connection for a stomach condition is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §3.156 (2005).

6.  Tinnitus was not incurred or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 1111, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of May 2002 and December 2005 VA 
letters.  

In the May 2002 letter, the RO notified the veteran that in 
order to reopen the service connection claim for a back and 
neck condition, the veteran had to submit evidence that had 
not been previously submitted, which showed that his back and 
neck condition was incurred in or aggravated by service.  The 
veteran was notified that the best type of evidence would be 
statements from physicians, who treated him during or shortly 
following service, or persons who served with him or knew of 
his condition at the time it was incurred.  The RO also 
notified the veteran that any evidence should include a 
description of the disability with symptoms and dates 
observed.  The veteran thus has been notified of the evidence 
material to the claim, including the notice requirements 
pursuant to Kent v. Nicholson, No. 04-181 (Vet. App. March 
31, 2006).   In addition, the RO notified the veteran of the 
evidence needed to substantiate his claim on the merits, 
offered to assist him in obtaining any relevant evidence, and 
asked the veteran to send VA all requested evidence, which, 
in effect would include any evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  This notice letter was 
provided prior to the July 2002 administrative decision, 
denying the service connection claim for a back and neck 
condition. 

In the December 2005 letter, the RO notified the veteran of 
the evidence needed to substantiate his initial increased 
rating claim for bilateral hearing loss, offered to assist 
him in obtaining any relevant evidence, and requested that he 
submit any evidence in his possession.  This letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).   While the notice provided to the veteran in 
December 2005 was not given prior to the first AOJ 
adjudication of the claim, any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial.  
The subsequent VA letter corrected any procedural errors and 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
May 2002 and December 2005 letters did not provide the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, as no new disability ratings or 
effective dates for benefits will be assigned, as discussed 
below, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes partial service 
medical and personnel records and private medical records 
dated from 1972 to 2005.  The veteran reports treatment in 
service that is not reflected in the service medical records.  
The National Personnel Records Center (NPRC) responded to 
VA's requests in October 1988 that some of the veteran's 
service medical records had been destroyed in a fire in 1973.  
The Board recognizes that it has a heightened obligation to 
assist the veteran in the development of his case, and to 
explain findings and conclusions, as well as carefully 
consider the benefit of the doubt rule when records in the 
possession of the government are presumed to have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  The Board finds that, based on the RO's efforts and 
the responses from the service department, it is reasonably 
certain that the veteran's service medical records are no 
longer available and that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see 
also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran also indicated that he received VA treatment for 
some of his claimed disabilities from 1958 to 1965, which is 
not reflected in the claims file.  However, the VA medical 
center responded in May 2004 that after an extensive search 
of archived records, there were no records for the veteran 
during that time frame.  VA also requested relevant treatment 
records from a private facility, where the veteran indicated 
some treatment records might be located, even though the 
treating physician was deceased.  VA provided the veteran's 
social security number, date of birth, and dates of 
treatment; but the private facility responded in June 2005 
that it was unable to locate the requested information, based 
on the demographic information provided by VA.  Based on the 
above, the Board finds that reasonable efforts have been made 
to obtain all available evidence.  Moreover, there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in November 2004 
and December 2005, and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims; were 
notified of the respective responsibilities of VA and himself 
as it pertained to who was responsible for obtaining such 
evidence; and also were notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; and no further assistance 
to the veteran in developing the facts pertinent to the 
issues is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

The Board has considered the veteran's service connection 
claim for tinnitus with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 
2002), including the notice requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable 
outcome, as noted below, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Initial increased rating for bilateral hearing loss

The RO granted service connection for left ear hearing loss 
in January 2005, assigning a noncompensable rating effective 
September 1, 2004.  In December 2005, the RO granted service 
connection for bilateral hearing loss, assigning a 10 percent 
rating effective September 1, 2004.  The veteran continued to 
disagree with this rating.  He essentially contends that his 
bilateral hearing loss is more severe than currently 
evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The CAVC has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

On authorized VA audiological evaluation in November 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
105
105
105+
105+
105+
LEFT
45
40
60
100
61

Speech audiometry could not be tested in the right ear due to 
the severity of the hearing loss, but revealed speech 
recognition ability of 100 percent in the left ear.  The 
diagnosis was profound mixed hearing loss in the right ear; 
and mild-to-profound sensorineural hearing loss in the left 
ear.    

The same findings were reported on authorized VA audiological 
evaluation in December 2005.

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against an 
initial rating in excess of 10 percent for bilateral loss.  
Specifically, the 2004 and 2005 VA audiological findings when 
applied to the above cited rating criteria translate to 
literal designations of Level XI hearing in the right ear and 
Level II hearing in the left ear.  The veteran's right ear 
acuity falls under the exceptional patterns of hearing 
impairment, as pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more.  See 38 C.F.R. § 4.86.  However, even 
assigning the highest level of XI for hearing impairment in 
his right ear, when evaluated with his left ear, the rating 
schedule does not provide for a rating higher than 10 
percent.  See C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

The Board has considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current 10 percent disability rating.  However, as previously 
stated, the assignment of a disability rating for hearing 
impairment is derived from a mechanical application of the 
rating schedule to the specific numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Additionally, the 
veteran's current hearing impairment was evaluated in 
December 2005, which is less than six months prior the 
veteran's representative assertion that the hearing was 
worse; so the evidence is adequate to evaluate the level of 
the current disability.  The application of the rating 
schedule to the test results demonstrates that a 10 percent 
rating is warranted for bilateral hearing loss.  See 
38 C.F.R. § 4.7.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the bilateral hearing loss received a 10 percent 
rating.  Thus "staged ratings" are inapplicable to this case.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for bilateral hearing loss.  In making 
this determination, the Board has considered the benefit of 
the doubt doctrine; however, as the evidence is not equally 
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
hearing loss disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

New and material evidence for service connection for back and 
neck

The RO originally denied service connection for a back and 
neck condition in May 1980.  Evidence considered at that time 
included the service medical records, which were negative for 
any findings related to the neck or back.  A September 1972 
private hospital report showed surgery to the cervical spine.  
Subsequent private treatment records also showed cervical 
spine treatment from 1973 to 1980.

The veteran filed a claim to reopen in August 1988.  He 
indicated that he injured his upper back in a jeep accident 
in service.  He did not submit any evidence in support of his 
claim.  The RO again denied service connection for a back and 
neck condition in November 1988, noting that the veteran had 
not submitted any new evidence.  The veteran was notified of 
this decision and his procedural rights, but did not file an 
appeal.  Thus, the November 1988 rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 
20.302 (a).  

In March 2002, the veteran filed a claim to reopen 
entitlement to service connection for a neck and back 
condition.  With his claim, he submitted duplicate copies of 
the 1972 and 1980 private treatment records.  Another 
September 1972 private treatment report showed the veteran 
was in an automobile accident one year ago and had his nose 
mangled.  The veteran also related to the doctor that he was 
in a jeep accident in service 18 years ago.  An October 1972 
private medical record notes that the veteran was a machine 
operator and that his back pain began six weeks ago.  In 
February 1980, private medical records show the veteran 
jerked his back at work while pulling down supplies.  A June 
1989 private x-ray examination report shows degenerative 
changes in the spine consistent with previous surgery.  
Additional private treatment records show a post-service July 
2002 motor vehicle accident when the veteran was hit from 
behind and had his head hit the windshield.  He subsequently 
received treatment from July 2002 to April 2003 for cervical 
whiplash and lumbar strain and multi-level cervalgia.   
Residual findings from old C7 radiculopathy also were noted 
on a February 2005 private electrodiagnostic report.  In a 
November 2005 RO hearing and a May 2006 Board hearing, the 
veteran reiterated that he injured his back and neck in 
service in a jeep accident in 1955. 

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the veteran has not submitted new and 
material evidence.  The hearing testimony and medical records 
reflect the veteran's same argument that his back and neck 
problems are due to a jeep accident in service.  The medical 
evidence continues to show that the problems associated with 
the veteran's cervical spine date back to 1972, which is 14 
years after service.  This evidence is not new because it 
already was considered at the time of the last rating 
decision.  38 C.F.R. § 3.156(a).  Additionally, post-service 
records of two motor vehicle accidents, one involving the 
veteran hitting his head on the windshield and complaints of 
back pain while doing manual labor provide evidence against 
the claim that his current back and neck problems are related 
to service.  Therefore, none of the medical evidence of 
record raises a reasonable possibility of substantiating the 
veteran's claim.  See 38 C.F.R. § 3.156(a).

Accordingly, the Board finds that the evidence is neither new 
nor material and the veteran's claim of entitlement to 
service connection for a back and neck condition remains 
closed.

New and material evidence for service connection for a 
stomach condition

The RO originally denied service connection for a stomach 
condition in June 1963.  In November 1988, the RO again 
denied service connection for a stomach condition, finding 
that there was no new evidence to warrant a change in the 
decision.  The veteran was notified of this decision and his 
procedural rights, but did not file an appeal.  Thus, the 
November 1988 rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.201, 20.202, 20.302 (a).  

In March 2002, the veteran filed a claim to reopen 
entitlement to service connection for a stomach condition.  
Evidence considered with his claim includes a September 1972 
private medical record, which notes that the veteran had an 
ulcer removed some years ago.  Private medical records from 
November 1992 to December 1995 also note that the veteran is 
status post gastric surgery.  A July 1999 private medical 
record notes an abdominal mass.  A June 2002 private medical 
record also shows an assessment of gastritis/abdominal pain.  
The veteran further testified at a May 2006 Board hearing 
that he received in-service treatment for peptic ulcer 
disease in 1954 and had his esophagus removed by a private 
doctor in 1965.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the medical evidence submitted as part 
of the March 2002 claim is new and material.  Specifically, 
the evidence shows post-service findings of gastric surgery, 
abdominal mass, and gastritis/abdominal pain.  This evidence 
is new because it was not previously considered by the RO.  
The evidence also is material, as it relates to post-service 
stomach problems, which were not established at the time of 
the last rating decision.  This raises a reasonable 
possibility of substantiating his service connection claim 
for a stomach condition.  38 C.F.R. § 3.156(a).  Accordingly, 
the Board finds that the evidence is both new and material 
and serves to reopen the veteran's claim.

Service connection for tinnitus

The veteran seeks service connection for tinnitus.  He 
testified in his RO hearing that he started hearing ringing 
in his ears after firing guns in service and that it comes 
and goes, and has worsened in recent years.  He further 
testified at his Board hearing that he did not have any 
excessive noise exposure after service.  In sum, the veteran 
contends that his current tinnitus is a direct result of his 
service, thus entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the medical evidence shows a current finding of 
tinnitus.  A December 2005 VA examination report shows the 
veteran reported intermittent bilateral tinnitus, with the 
right ear worse than the left.  

The next issue is whether there is evidence of any in-service 
incurrence of tinnitus.  

The December 2005 VA examination report shows the veteran 
indicated that he served as an infantryman in heavy weapons 
in the military, and was exposed to big and small arms fire 
without hearing protection.  The service medical records are 
negative for any complaints of tinnitus, but the veteran's 
DD-214 shows he was assigned to the infantry regiment.  The 
Board finds this to be corroborative evidence of exposure to 
acoustic trauma in service.

As the evidence shows current findings of tinnitus and in-
service exposure to acoustic trauma, the determinative issue 
becomes whether there is any relationship between the two.

The December 2005 VA examination report shows the veteran 
stated that prior to his military service, he worked with the 
railroad for approximately one year without hearing 
protection.  He also stated that after service he worked on 
the loading dock for a distillery for 15 years, and with a 
roofing and gutter company for 7 years, both without hearing 
protection.  He denied recreational noise exposure and 
reported that his tinnitus began approximately 10 to 15 years 
ago.  The examiner noted that the first reports of tinnitus 
were over 30 years after military service and that the 
veteran reported a history of occupational noise exposure 
following his military service.  The examiner thus determined 
that current bilateral, intermittent tinnitus was not a 
result of acoustic trauma or noise exposure during his 
military service.  

This is the only medical evidence of record addressing the 
issue of etiology of the veteran's current and tinnitus.  
Consequently, this is the most probative evidence of record 
on this issue.  It establishes that the veteran's current 
tinnitus is not due to active service.  This opinion is made 
by a competent medical expert and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

While the VA examiner found that the veteran's tinnitus was 
not related to service, this opinion was based, in part, on 
the veteran's occupational noise exposure after service.  
However, the veteran indicated that the last time he was 
exposed to any major noise was in service.  The veteran is 
competent to testify as to that which he perceives.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Unfortunately, this does not constitute competent medical 
nexus evidence in this case because, as a lay witness the 
veteran is not competent to render a competent medical nexus 
between a current disability and active service.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

For these reasons, the Board finds that tinnitus was not 
diagnosed during active service or for many years after 
separation.  The Board finds that the probative, competent 
evidence of record establishes that the veteran's post-
service tinnitus is not due to any incident or event of 
active service.  The Board finds that the evidence is not 
evenly balanced in this case and tinnitus was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss is denied.

New and material evidence has not been submitted to reopen a 
service connection claim for a back and neck condition, and 
claim remains closed.  

New and material evidence has been submitted to reopen a 
service connection claim for a stomach condition, and the 
claim is reopened.

Entitlement to service connection for tinnitus is denied.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a stomach 
condition.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.

Upon review, the medical evidence is insufficient to decide 
the claim.

When the RO originally denied service connection for a 
stomach condition in June 1963, it noted that the service 
medical records showed a 1954 finding of acute gastritis and 
a 1957 finding of upset stomach.  Currently, the available 
service medical records do not reflect these findings, as 
some of them were destroyed by a 1973 fire at the NPRC.  
However, under the circumstances in this case, the Board will 
consider the RO's notation as corroborative evidence of in-
service stomach problems.  See O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).

After service, a September 1972 private medical record notes 
that the veteran had an ulcer removed some years ago.  
Private medical records from November 1992 to December 1995 
also note that the veteran is status post gastric surgery.  
The veteran testified in the May 2006 Board hearing that he 
had his esophagus removed in 1965, but indicated in March 
2005 that the private doctor, who performed his surgery was 
now deceased.  Most of the veteran's abdominal and 
gastrointestinal examinations dated from November 1992 to 
July 2002 were normal.  However, a July 1999 private medical 
record notes an abdominal mass; and a June 2002 private 
medical record shows an assessment of gastritis/abdominal 
pain.     

The issue is whether there is any relationship between the 
post-service findings of abdominal mass and gastritis and the 
in-service findings of gastritis and complaints of upset 
stomach.  Under the duty to assist provisions, VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  A review of 
the file shows that the veteran was never afforded a VA 
examination for the purposes of securing a medical opinion.  
Therefore, the Board finds that a medical examination is 
necessary.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should ensure that the 
notice requirements are satisfied in 
accordance with 38 U.S.C.A. §§ 5103, and 
5103A, and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  All notice 
requirements must be provided in one 
letter.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

2.  The AMC/RO should schedule the 
veteran for a VA gastroenterology 
examination to determine the nature, 
etiology, severity, and date of onset of 
any current stomach conditions.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Specifically, the 
examiner should do the following:

Provide an opinion as to whether it is 
very likely, as likely as not, or highly 
unlikely that any current stomach 
condition is related to in-service 
findings of gastritis and complaints of 
upset stomach.  In making this 
determination, the examiner should note 
whether there are any residuals of any 
gastric surgery, including the removal of 
ulcers or the esophagus.  

The examiner must provide in detail the 
reasons and bases for any medical 
opinions given.  If it is not feasible to 
answer a particular question or follow a 
particular instruction, the examiner 
should indicate so and provide an 
explanation.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claims for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


